Citation Nr: 1046678	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-17 150A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to reimbursement of private medical expenses incurred 
at CentraCare Heath Services in Long Prairie, Minnesota.

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel










INTRODUCTION

The Veteran had active military service from April 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 determination of the VA Medical Center 
(VAMC) in St. Cloud, Minnesota.


FINDING OF FACT

On August 23, 2010, the Board was notified by the St. Paul, 
Minnesota, VA Regional Office, that the appellant died in July 
2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


